Citation Nr: 0102655	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating higher than 10 percent 
for a service-connected low back disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a service-connected right hip disability.

4.  Entitlement to an initial rating higher than 10 percent 
for a service-connected right knee disability.

5.  Entitlement to a compensable initial rating for service-
connected decreased visual acuity and dry eye on the right.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which denied service connection for headaches, and 
granted service connection for a low back disability (with a 
10 percent rating), a right hip disability (with a 10 percent 
rating), a right knee disability (with a 10 percent rating), 
and decreased visual acuity and dry eye on the right (with a 
noncompensable rating); the veteran appealed the denial of 
service connection for headaches, and appealed for higher 
initial ratings for a low back disability, a right hip 
disability, a right knee disability and decreased visual 
acuity and dry eye on the right.

In a February 2000 rating decision, the RO granted a 
temporary total rating for convalescence for the service-
connected right knee disability, effective December 9, 1999, 
with a 10 percent rating effective February 1, 2000.

The Board also notes that by a statement dated in April 2000, 
the veteran has raised a claim for service connection for a 
chronic skin disability claimed as "razor bumps."  That 
issue is not currently on appeal and is referred to the RO 
for appropriate action pursuant to the Veterans Claims 
Assistance Act of 2000 (the Act), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 __ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).


REMAND

On November 9, 2000, the President approved the Act, Pub. L. 
No. 106-475, 114 Stat. 2096, which made several amendments to 
the law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

With respect to the veteran's claim for service connection 
for headaches, the Board notes that there is no medical 
evidence of a current headache disability.  In this regard, 
the Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  As the new Act requires that the 
Secretary notify the claimant regarding what evidence is to 
be provided by him and what evidence is to be provided by the 
VA, a REMAND is necessary to inform the veteran that he must 
submit medical evidence of a current headache disability.  
Moreover, after complying with the duty to assist provisions 
of the new Act and if the veteran submits evidence of a 
chronic disability manifested by headaches, a VA examination 
should be ordered to obtain a nexus opinion from a VA 
examiner.  The Board also notes that in his August 1999 
substantive appeal, the veteran stated that he had headaches 
when his back hurt.  He appears to be requesting secondary 
service connection for headaches, and this issue should be 
addressed by the RO to avoid piecemeal adjudication of his 
claim.

With respect to the veteran's request for higher initial 
ratings for service-connected disabilities of the low back, 
right hip, right knee, and right eye, the Board notes that 
the veteran contends that his service-connected disabilities 
are more disabling than currently evaluated.  The veteran 
last underwent a VA compensation examination to evaluate the 
level of severity of such disabilities in July 1998; 
consequently, it is the judgment of the Board that current VA 
examinations are warranted, including an orthopedic 
examination, with X-ray studies, and an ophthalmological 
examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994);  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The orthopedic 
examiner should be asked to determine the severity of the 
veteran's service-connected low back disability, right hip 
disability, and right knee disability.  The doctor should 
note for the record any objective evidence of pain referable 
to the low back, right hip, or right knee, and should assess 
the degree of additional limited motion or other functional 
impairment during use or flare-ups due to such pain, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
ophthalmological examiner should be asked to determine the 
severity of the veteran's service-connected decreased visual 
acuity and dry eye on the right.  All necessary tests should 
be performed.  Prior to the examination, any ongoing medical 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the veteran's claim for a higher rating for a 
service-connected right knee disability, the Board notes that 
recent precedent opinions of the VA General Counsel have held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability of a knee (Code 5257).  VAOPGCPREC 
9-98 and 23-97.  If arthritis and instability of the right 
knee are medically noted, the RO should consider the possible 
application of these precedent opinions when readjudicating 
the claim.

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Federal regulations provide, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).

In light of the foregoing, the case is remanded for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service connected 
disabilities since 1999.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  38 C.F.R. 3.159.  If 
responses are not received, the 
provisions of the new Act should be 
followed.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1).  The veteran should be asked 
to furnish employment records verifying 
that he experiences marked interference 
with employment, or that he has had 
frequent periods of hospitalization due 
to his service connected disabilities.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to a service connected 
disability, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.  

4.  The veteran should be advised that it 
is his responsibility to submit medical 
evidence of the presence of a chronic 
headache disability which had its onset 
in service or is otherwise related to 
service or which is proximately due to or 
the result of or being aggravated by a 
service connected disability.  If 
evidence of a chronic headache disability 
is submitted, the VA should provide the 
veteran with a VA examination.  The 
examiner should be asked to determine 
whether the veteran has a current chronic 
headache disability, and whether it is at 
least as likely as not that any such 
disability had its onset in service or is 
otherwise related to service, or is 
proximately due to or the result of or is 
being aggravated by a service connected 
disability.  If a current headache 
disability is being aggravated by a 
service connected disability, the degree 
of aggravation should be quantified, if 
feasible.

5.  After the above development is 
completed, the veteran should undergo a 
VA orthopedic examination to evaluate the 
veteran's service-connected low back 
disability, right hip disability, and 
right knee disability.  All necessary 
tests should be performed, including X-
ray studies.  The claims folder must be 
provided to and reviewed by the doctor 
prior to the examination.  All clinical 
findings must be reported in detail in 
the examination reports.

The examiner should determine the 
severity of the veteran's service-
connected low back disability, right hip 
disability, and right knee disability.  
Ranges of motion should be noted in 
degrees.  The examiner should also note 
whether there is instability of the right 
knee or right hip; and, if so, it should 
be classified as mild, moderate or 
severe.  The examiner should indicate 
whether there are any osteoarthritic 
changes, low back muscle spasm on extreme 
forward bending; loss of lateral motion; 
abnormal mobility on forced motion; 
narrowing or irregularity of joint space, 
listing of whole spine to opposite side, 
or positive Goldthwaite's sign.  The 
examiner should also indicate whether 
there is a flail hip joint; whether there 
is malunion of the femur, and, if so, 
whether the malunion produces slight, 
moderate or marked knee or hip 
disability; whether there is fracture of 
surgical neck with false joint; or 
whether there is fracture of shaft or 
anatomical neck with nonunion with loose 
motion (spiral or oblique fracture.  
He/she should determine whether the low 
back, right hip, or right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

The examiner should note any objective 
evidence of pain referable to the low 
back, right hip, or right knee, and 
should opine as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back, 
right hip, or right knee is used 
repeatedly over time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

6.  The veteran should undergo a VA 
neurological examination of his back to 
evaluate his service-connected low back 
disability.  All necessary tests should 
be performed, including X-ray studies.  
The claims folder must be provided to and 
reviewed by the doctor prior to the 
examination.  All clinical findings must 
be reported in detail in the examination 
reports.  The examiner should note 
whether the veteran has symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the disease disc.  If so, any 
intervertebral disc syndrome should be 
classified as mild; moderate with 
recurring attacks; severe with recurring 
attacks with intermittent relief; or 
pronounced with persistent symptoms.

7.  The veteran should undergo a VA 
ophthalmological examination to evaluate 
the severity of his decreased visual 
acuity and dry eye on the right.  All 
necessary tests should be performed.  The 
claims folder must be provided to and 
reviewed by the doctor prior to the 
examination.  All clinical findings must 
be reported in detail in the examination 
report.  The examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  A Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmological findings must be 
recorded.  The best distant vision 
obtainable after best correction by 
glasses should be noted.  Measurement of 
visual fields should be taken if there is 
disease of the optic nerve or when 
otherwise indicated.  If not indicated, 
the examiner should so state.

8.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims (including all 
additional evidence) for service 
connection for headaches on a direct and 
secondary basis, and for higher ratings 
for a low back disability, a right hip 
disability, a right knee disability, and 
decreased visual acuity and dry eye on 
the right.  If the veteran fails to 
appear for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  In such case, the RO 
should address the provisions of 
38 C.F.R. § 3.655.  With respect to the 
claim for a higher rating for a right 
knee disability, the RO should consider 
DeLuca, supra, and VAOPGCPREC 9-98 and 
23-97.  The RO should also consider the 
propriety of assigning an extraschedular 
rating.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.  The 
supplemental statement of the case should 
include all relevant criteria, including 
that pertaining to secondary service 
connection.  With regard to the issue of 
secondary service connection for a 
chronic headache disability, the veteran 
is advised of the need to file a 
substantive appeal if he wishes the Board 
to consider this matter.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



